DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (WO2016122283 with reference made to US Pub. 20170267921 as a translation and hereafter Shin) in view of Sakamoto et al. (US Pub. 20100103355 and hereafter Sakamoto), Teng et al. (USP 6229252 and hereafter Teng) and Watanabe et al. (US Pub. 20190185745). 
As per claim 1, Shin teaches (in figures 3 and 5-7) a display device comprising: a display panel (“display module” see figure 7); and a backlight unit (“reflecting plate”, “light source”, “light guide plate”, and “color conversion film” see figures 6-7 and paragraphs 71-72 and 76), wherein the backlight unit comprises one or more color conversion films (“color conversion film” see figures 6-7 and paragraphs 74, 78-81, and 83-84), wherein the color conversion film shows, during light irradiation, a first light emission peak in which a light emission peak having the maximum height in a wavelength range of 500nm to 560 nm is present from 515 nm to 555 nm and a full width at half maximum of the light emission peak is 50 nm or less and a second light emission peak in which a light emission peak having the maximum height in a wavelength range of 600 nm to 780 nm is present from 600 nm to 680 nm and a full width at half maximum of the light emission peak is 60 nm or less (see figure 3 and paragraphs 74 and 84), wherein the display device has a large color gamut (144% of CIE 1931 and 139% of CIE 1976) coverage when irradiated with light having a maximum light emission wavelength of 440 nm to 460 nm (see paragraphs 81, 84-85, 93, table 1, and figure 5), and wherein the color conversion film has a thickness of 2 µm to 20 µm (see paragraph 57) 
wherein the color conversion film comprises at least one green BODIPY-based organic fluorescent substance (chemical formula 1 see paragraphs 33-35)  and at least one red BODIPY-based organic fluorescent substance (chemical formula 2 see paragraph 49), wherein the at least one green BODIPY-based organic fluorescent substance is represented by Formula 1:
   [Formula 1 in the instant application] 		      [Chemical Formula 1 in Shin]

    PNG
    media_image1.png
    241
    422
    media_image1.png
    Greyscale
			
    PNG
    media_image2.png
    254
    442
    media_image2.png
    Greyscale

wherein X1 (X1) and X2 (X2) are the same as or different from each other, and are each independently a halogen group (“fluorine group”); a cyano group; a nitro group; an imide group; an amide group; a carbonyl group; an ester group; a substituted or unsubstituted fluoroalkyl group; a substituted or unsubstituted sulfonyl group; a substituted or unsubstituted sulfonamide group; a substituted or unsubstituted alkoxy group (“alkoxy group”); a substituted or unsubstituted aryloxy group; or a substituted or unsubstituted aryl group (see paragraph 37), R1 to R4 (R1-R4) are the same as or different from each other, and are each independently hydrogen (“hydrogen”); deuterium; a nitro group; a substituted or unsubstituted ester group; a substituted or unsubstituted alkyl group (“alkyl group”); a substituted or unsubstituted fluoroalkyl group; a substituted or unsubstituted cycloalkyl group; a substituted or unsubstituted alkoxy group (“alkoxy group”); a substituted or unsubstituted aryloxy group; or a substituted or unsubstituted aliphatic heterocyclic group (paragraph 38), R5 and R6 (R5 and R6) are the same as or different from each other, and are each independently hydrogen (“hydrogen”); a cyano group (“cyano group”); a nitro group (“nitro group”); a carboxyl group (“carboxyl group-substitued nitero group”); a substituted or unsubstituted alkyl group (“alkyl group”); a substituted or unsubstituted sulfonyl group; or an aryl group unsubstituted or substituted with an arylalkynyl group (“aryl group unsubstituted or substituted with arylalkynyl”) (paragraph 39), wherein optionally R1 and R5 are linked to each other to form a substituted or unsubstituted hydrocarbon ring or a substituted or unsubstituted hetero ring (paragraph 39 lines 5-7), and wherein optionally R4 and R6 are linked to each other to form a substituted or unsubstituted hydrocarbon ring or a substituted or unsubstituted hetero ring (paragraph 39 lines 7-10), and R7 is hydrogen (“hydrogen”); an alkoxy group (“alkoxy group”); a substituted or unsubstituted alkyl group (“alkyl group”); a substituted or unsubstituted aryloxy group; a haloalkyl group; or a substituted or unsubstituted aryl group (“aryl group”) (paragraphs 45-46); and wherein the at least one red BODIPY-based organic fluorescent substance is represented by Formula 2:
 [Formula 2 in the instant application]              [Chemical Formula 2 in Shin]

    PNG
    media_image3.png
    316
    593
    media_image3.png
    Greyscale
		
    PNG
    media_image4.png
    255
    441
    media_image4.png
    Greyscale

wherein R11 (Ar1), R13 (Ar2), R14 (Ar3), and R16 (Ar4) are the same as or different from each other, and are each independently a substituted or unsubstituted aryl group (“aryl group”); or a substituted or unsubstituted heterocyclic group (paragraph 52), R12 (R11) and R15 (R12) are the same as or different from each other, and are each independently hydrogen (“hydrogen”); deuterium; a halogen group (“halogen”); a nitrile group (“cyano group’); a nitro group (“nitro group”); a hydroxyl group (“hydroxyl group”); a carboxyl group (“carboxyl group”); an ether group (“arylether group”); an ester group (“ester group”); an imide group; an amide group; a substituted or unsubstituted alkyl group (“alkyl group”); a substituted or unsubstituted cycloalkyl group (“cycloalkyl group”); a substituted or unsubstituted alkoxy group (“alkoxy group”); a substituted or unsubstituted aryloxy group; a substituted or unsubstituted alkylthioxy group; a substituted or unsubstituted arylthioxy group; a substituted or unsubstituted alkylsulfoxy group; a substituted or unsubstituted arylsulfoxy group; a substituted or unsubstituted alkenyl group (“alkenyl group”); a substituted or unsubstituted silyl group (“silyl group”); a substituted or unsubstituted boron group; a substituted or unsubstituted amine group; a substituted or unsubstituted arylphosphine group; a substituted or unsubstituted phosphine oxide group; a substituted or unsubstituted coumarin group; a substituted or unsubstituted aryl group (“aryl group”); a substituted or unsubstituted anthracenyl group; a substituted or unsubstituted phenanthrenyl group; a substituted or unsubstituted phenalenyl group; or a substituted or unsubstituted heterocyclic group (“heteroring group”) (paragraph 50), X3 and X4 (Lm-1 see paragraphs 51) are the same as or different from each other, and are each independently a halogen group (“halogen”); a nitrile group; a substituted or unsubstituted ester group (“ester group”); a substituted or unsubstituted alkyl group; (“alkyl group”) a substituted or unsubstituted alkoxy group (“alkoxy group”); a substituted or unsubstituted alkenyl group (“alkenyl group”); a substituted or unsubstituted alkynyl group (“alkynyl group”); a substituted or unsubstituted aryl group (“aryl group”); a substituted or unsubstituted aryloxy group; or a substituted or unsubstituted heterocyclic group (paragraph 50), and R17 (Ar5).
Shin does not specifically teach that the display panel is a liquid crystal panel, a light absorption layer included in the liquid crystal panel or backlight unit and wherein the light absorption layer has a light transmittance of 5% to 40% at a maximum absorption wavelength of 560 nm to 610 nm, that the color conversion film shows, the first light emission peak in which a light emission peak having the maximum height in a wavelength range of 500 nm to 560 nm is present from 520 nm to 535 nm and a second light emission peak in which a light emission peak having the maximum height in a wavelength range of 600 nm to 780 nm is present from 625 nm to 640 nm, or that the display device has a BT2020 coverage of 87% or more when irradiated with the light wherein the light absorption layer comprising a resin matrix; and a dye or pigment dispersed in the resin matrix, wherein the dye or pigment is included in an amount of 0.1 part by weight to 3 parts by weight based on 100 parts by weight of a solid content of the resin matrix or that R17 in formula 2 is a substituted or unsubstituted heterocyclic group; or a coumarin group.
However, Sakamoto teaches (in figures 2 and 4) providing a light absorption layer (10) in a liquid crystal panel (41), wherein the light absorption layer has a light transmittance of 12.5% to 63% at a maximum absorption wavelength of 560 nm to 610 nm (paragraph 38), wherein the light absorption layer comprises a resin matrix and a dye dispersed in the resin matrix and the solid content weight ratio of the dye to the resin matrix can be any number of values (paragraph 61 lines 1-8) in order to improve the color tone representation of the display (paragraph 9). 
Additionally, Teng teaches forming dye in a resin matrix at an amount of .04 to 4.17 by weight based on 100 parts by weight of a solid content of the resin matrix (Col. 7 lines 18-22) and specifically teaches forming a dye (LC 6550) which has a maximum absorption wavelength of 560 nm to 610 nm (see figure 2) at an amount of .27 by weight based on 100 parts by weight of a solid content of the resin matrix and that the light transmittance of the light absorption layer is dependent on the amount of dye in the layer (Col. 6 lines 62-66). 
Shin teaches that the percent coverage of the color gamut is a result effective variable in that a wide color gamut is desirable (see paragraph 5) and dependent on the values of the FWHM, quantum efficiency, and absorption coefficient of the color conversion film (see paragraph 81). 
Watanabe teaches a red BODIPY-based organic fluorescent substance (see paragraph 7) is represented by Formula 2:
 [Formula 2 in the instant application]                              [Formula 1 in Watanabe]

    PNG
    media_image3.png
    316
    593
    media_image3.png
    Greyscale
		
    PNG
    media_image5.png
    302
    427
    media_image5.png
    Greyscale

wherein R11 (R14), R13 (L2 and Ar2), R14 (L1 and Ar1), and R16 (R12) are the same as or different from each other, and are each independently a substituted or unsubstituted aryl group (“aryl group”); or a substituted or unsubstituted heterocyclic group (“heterocyclic group”) (paragraph 11), R12 (R15) and R15 (R11) are the same as or different from each other, and are each independently hydrogen (“hydrogen atom”); deuterium; a halogen group (“halogen atom”); a nitrile group; a nitro group; a hydroxyl group (“hydroxy group”); a carboxyl group; an ether group; an ester group; an imide group; an amide group; a substituted or unsubstituted alkyl group (“alkyl group”); a substituted or unsubstituted cycloalkyl group; a substituted or unsubstituted alkoxy group (“alkoxy group”); a substituted or unsubstituted aryloxy group (“aryoxy group”); a substituted or unsubstituted alkylthioxy group (“alkylthio group”); a substituted or unsubstituted arylthioxy group (“arylthio group”); a substituted or unsubstituted alkylsulfoxy group; a substituted or unsubstituted arylsulfoxy group; a substituted or unsubstituted alkenyl group; a substituted or unsubstituted silyl group; a substituted or unsubstituted boron group; a substituted or unsubstituted amine group; a substituted or unsubstituted arylphosphine group; a substituted or unsubstituted phosphine oxide group; a substituted or unsubstituted coumarin group; a substituted or unsubstituted aryl group (“aryl group”); a substituted or unsubstituted anthracenyl group; a substituted or unsubstituted phenanthrenyl group; a substituted or unsubstituted phenalenyl group; or a substituted or unsubstituted heterocyclic group (“heterocyclic group”) (paragraph 11), X3 (X1) and X4 (X2) are the same as or different from each other, and are each independently a halogen group (“halogen atom”); a nitrile group; a substituted or unsubstituted ester group; a substituted or unsubstituted alkyl group; (“alkyl group”) a substituted or unsubstituted alkoxy group (“alkoxy group”); a substituted or unsubstituted alkenyl group; a substituted or unsubstituted alkynyl group; a substituted or unsubstituted aryl group (“aryl group”); a substituted or unsubstituted aryloxy group (“aryloxy group”); or a substituted or unsubstituted heterocyclic group (“heterocyclic group”) (paragraph 11), and R17 (R13) is a substituted or unsubstituted heterocyclic group (“heterocyclic group”); or a coumarin group (paragraph 11).
Additionally, the specific wavelengths of the first and second light emission peaks of the color conversion film, the light transmittance of the light absorption layer, and therefore the amount of dye in the light absorption layer are result effective variables in that they directly affect the white point and color purity of the display. 
As such It would have been obvious to one of ordinary skill in the art at the time of filing to replace the display panel in Shin with the liquid crystal display including a light absorption layer from Sakamoto in order to improve the color tone representation of the display as taught by Sakamoto (paragraph 9), to replace the red BODIPY-based organic fluorescent substance in Shin with the red BODIPY-based organic fluorescent substance from Watanabe in order to provide high quantum yield as taught by Watanabe (paragraph 8), and to set the wavelength of the first light emission peak to be from 520nm to 535nm, the wavelength of the second light emission peak to be from 625nm to 640nm, the amount of dye to be 0.1 part by weight to 3 parts by weight based on 100 parts by weight of a solid content of the resin matrix, the transmittance of the light absorption layer at a maximum absorption wavelength of 560 nm to 610 nm to be 5% to 40% and set the FWHM, quantum efficiency, and absorption coefficient of the color conversion film such that the display device has a BT2020 coverage of 87% or more when irradiated with the light, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Further, while the specific ranges for wavelengths (520 nm to 535 nm and 625 nm to 640 nm) containing the light emission peaks of maximum height, the amount of dye (0.1 part by weight to 3 parts by weight based on 100 parts by weight of a solid content of the resin matrix), and transmittance (5% to 40%) of the light absorption layer are not specifically disclosed in the cited reference a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 2, Shin teaches that the color conversion film having the first light emission peak and the second light emission peak is a single film (two films laminated into a single film see paragraph 74).
As per claim 3, Shin teaches that the color conversion film comprises a first color conversion film having the first light emission peak and a second color conversion film having the second light emission peak (comprises two stacked films see paragraph 74).
As per claim 4, Shin in view of Watanabe teaches that the second light emission peak light emission peak having the height in a wavelength range of 600 nm to 780 nm is present from 600 nm to 800 nm (see figure 3 and paragraphs 74 and 84 in Shin and paragraph 144 in Watanabe).
Shin in view of Watanabe does not specifically teach that the second light emission peak light emission peak having the height in a wavelength range of 600 nm to 780 nm is present from 630 nm to 640 nm.
However, the specific wavelength of the second light emission peak is a result effective variable in that it directly affect the white point and color purity of the display. 
As such, it would have been obvious to one of ordinary skill in the art at the time of filing to set the wavelength of the second light emission peak to be from 630nm to 640nm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Additionally, while the specific range for the wavelength (630 nm to 640 nm) of the second light emission peak is not specifically disclosed in the cited reference a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 7, Shin in view of Sakamoto teaches that the light absorption layer (10 from Sakamoto) has a thickness of 1 µm to 1000 µm (paragraph 55 lines 14-16 in Sakamoto) and that the thickness is a result effective variable in that it directly affects the maximum absorbance of the light absorption layer (paragraph 38 in Sakamoto). 
As such it would have been obvious to one of ordinary skill in the art at the time of filing to set the thickness of the light absorption layer between 1 µm to 30 µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Further, while the specific ranges for the thickness of the light absorption layer (1 µm to 30 µm) are not specifically disclosed in the cited reference a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 8, Shin teaches (in figures 3 and 5-7) that the backlight unit (“reflecting plate”, “light source”, “light guide plate”, and “color conversion film” see figures 6-7 and paragraphs 71-72 and 76) further comprises at least one of a light guide plate; a reflecting plate; a light collecting film; and a brightness enhancement film (see figures 6-7 and paragraphs 71 and 76).
As per claim 9, Shin teaches (in figures 3 and 5-7) that the backlight unit (“reflecting plate”, “light source”, “light guide plate”, and “color conversion film” see figures 6-7 and paragraphs 71-72 and 76) comprises a light source comprising a light emission lamp that emits light having a maximum light emission wavelength of 440 nm to 460 nm (450 nm see paragraphs 29, 71, 74, and 81).
Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. 
With regard to Applicant’s argument concerning Watanabe disclosing what Applicant characterizes as a “laundry list of embodiments”, Applicant makes reference to In Re Baird, in which the Federal Circuit reversed the rejection of a claim containing bisphenol A when the reference “d[id] not describe or suggest bisphenol A”. The Examiner is not persuaded by this rationale as Watanabe both suggests heterocyclic groups (paragraph 11) and describes heterocyclic groups (paragraph 60), thus distinguishing over In re Baird.
Applicant further makes reference to Metabolite Labs in which the Federal Circuit held that "[a]n invitation to investigate is not an inherent disclosure" where a prior art reference "discloses no more than a broad genus of potential applications of its discoveries." The Examiner is not persuaded by this rationale as the Federal Circuit in Metabolite Labs clarified that while a prior art reference that discloses a genus still does not inherently disclose all species within that broad category" the reference should also “be examined to see if a disclosure of the claimed species has been made” (MPEP 2112 IV). As discussed above, Watanabe explicitly discloses the claimed species of Heterocyclic groups and, therefore, distinguishes over Metabolite Labs.
Applicant further makes reference to Impax Labs, in which the Federal Circuit addressed a prior art reference disclosing “a laundry list of potential active ingredients” composed of “over twenty-five categories or examples of medications.” Impax, 893 F.3d at 1379. However, in the text immediately following this cited portion, the Federal Circuit found that the drug at issue “is mentioned once, with no further mention in an example or claim.” Id. With regards to the current Application, Watanabe discloses specific examples of what the heterocyclic groups can be (paragraph 60) and also recites the use of heterocyclic rings in the claims (claim 1), thus distinguishing over Impax. 
Further, that a reference “discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.” Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989)); see also In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations, even though “the inventors selected the zeolites of the claims from among ‘thousands’ of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was “huge, but it undeniably include[d] at least some of the compounds recited in appellant’s generic claims and [was] of a class of chemicals to be used for the same purpose as appellant’s additives”). Concerning the present Application, Watanabe discloses that the compound is useful for producing red light as presently claimed.
Applicant further argues that one of ordinary skill in the art would not have selected heterocyclic groups as Watanabe discloses a preferred embodiment of an aryl group. This argument is not persuasive as “[a] reference must be considered for everything that it teaches, not simply the described invention or a preferred embodiment.” In re Applied Materials, Inc., 692 F.3d 1289, 1298 (Fed. Cir. 2012). Consideration of the entirety of Watanabe demonstrates that the reference is not limited to aryl groups.
As such, Applicant’s arguments are unpersuasive and the rejections under 35 U.S.C. 103 are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871